DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 9375825), hereinafter Sun; in view of Kennedy et al. (US 6139406), hereinafter Kennedy.
Regarding claim 1, Sun teaches an apparatus (100) for polishing of an object to be polished using a polishing pad having a polishing surface, the apparatus comprising: 
a polishing table (platen 120) for supporting the polishing pad (110), the polishing table being configured to be rotatable; 
a substrate holding unit configured to hold an object to be polished and pressing the object to be polished against the polishing pad (carrier head 140); and 

wherein the polishing-liquid removing unit includes: 
a rinse unit configured to jet cleaning liquid onto the polishing surface (fluid dispenser 180); and 
a sucking unit configured to suck the polishing liquid on the polishing surface onto which the cleaning liquid is jetted (vacuum system 200).
Sun does not teach that the rinse unit includes a cleaning space has an internal space which is surrounded by a sidewall and opens to the polishing surface, in which internal space the cleaning liquid is jetted onto the polishing surface, and the sidewall includes an opening section for opening the cleaning space toward a radial direction of an outer side of the polishing table, wherein the cleaning space is continuous to the opening section, and the cleaning liquid, which is jetted on the polishing surface in the cleaning space, is discharged directly from the cleaning space via the opening section.
However, Kennedy teaches a rinse unit (fluid delivery system 20)that includes a cleaning space having an internal space which is surrounded by a sidewall and opens to the polishing surface, in which internal space the cleaning liquid is jetted onto the polishing surface (rinse agent  is jetted through nozzles 34 into cleaning space surrounded by walls 70 and 72), and the sidewall includes an opening section for opening the cleaning space toward a radial direction of an outer side of the polishing table, wherein the cleaning space is continuous to the opening section, and the cleaning liquid, which is jetted on the polishing surface in the cleaning space, is discharged directly from the cleaning space via the opening section (space is continuously open to edge of pad, see Kennedy fig. 6; open along outer radius, see Kennedy fig. 2; cleaning fluid discharged to outer edge of pad, see Kennedy col. 7 lines 54-67).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Kennedy with the apparatus of Sun, as doing so would provide a movable delivery system which provides effective distribution of rinse agent without splashing (see Kennedy col. 2 lines 16-21).

Regarding claim 2, Sun in view of Kennedy teaches the apparatus according to claim 1, and further teaches that the rinse unit and the sucking unit are configured as an integral block or disposed adjacent to each other (rinse unit 180 and sucking unit 200 disposed adjacent to each other, see Sun fig. 2).

Regarding claim 3, Sun in view of Kennedy teaches the apparatus according to claim 1 but does not explicitly teach that the polishing-liquid removing unit is disposed on an outer side of the substrate holding unit along an external shape of the substrate holding unit.
However, Sun teaches the concept of positioning a liquid removing unit adjacent to an external shape of a conditioning pad, with a shape that follows the contour of the conditioner head along the downstream edge (see Sun col. 6 lines 43-57 and fig. 3).
It would be obvious to a person having ordinary skill in the art to combine the concept from Sun of a cleaning device positioned next to a debris-generating device such as a conditioning head with the apparatus of Sun in view of Kennedy to produce an apparatus wherein the polishing liquid removing unit is disposed on an outer side of the substrate holding unit along an external shape of the substrate holding unit, as doing so represents the application of a known technique (placement of a cleaning device along an external shape of a debris-generating device) to a known device ready for improvement (the apparatus of Sun in view of Kennedy) to yield predictable results.

Regarding claim 6, Sun in view of Kennedy teaches the apparatus according to claim 3, and that the shape of the polishing liquid removing unit follows the contour of the conditioner head along the downstream edge (see Sun paragraph [0043] and fig. 3), but does not explicitly teach that the polishing-liquid removing unit has an arcuate shape. However, Sun additionally teaches that the contour-following 

Regarding claim 10, Sun teaches a method for polishing an object to be polished by rotating a polishing table attached with a polishing pad and pressing the object to be polished against the polishing pad, the method comprising: 
preparing a polishing-liquid removing unit including a rinse unit and a sucking unit (rinse unit 180 and vacuum unit 200, system elements arranged together, see Sun col. 5 lines 31-39), 
jetting, with the rinse unit, cleaning liquid onto a polishing surface of the polishing pad in the cleaning space (see Sun col. 2 lines 34-49 and col. 4 lines 13-18); 
sucking, with the sucking unit, polishing liquid on the polishing surface onto which the cleaning liquid is jetted (see Sun col. 2 lines 34-49 and col. 4 lines 50-60).
Sun does not teach that the rinse unit includes a cleaning space as an internal space which is surrounded by a sidewall and opens to the polishing surface, in which internal space the cleaning liquid is jetted onto the polishing surface, the sidewall including an opening section for opening the cleaning space toward a radial direction outer side of the polishing table, the cleaning space being continuous to the opening section; discharging the cleaning liquid, which is jetted on the polishing surface in the cleaning space, directly from the cleaning space via the opening section open to a radial direction outer side of the polishing table in the sidewall of the rinse unit.
However, Kennedy teaches providing a rinse unit having a cleaning space as an internal space which is surrounded by a sidewall and opens to the polishing surface (space surrounded by shield 
the sidewall including an opening section for opening the cleaning space toward a radial direction outer side of the polishing table, the cleaning space being continuous to the opening section (opening extends past edge of cleaning table, see Kennedy fig. 3c); and
discharging the cleaning liquid, which is jetted on the polishing surface in the cleaning space, directly from the cleaning space via the opening section open to a radial direction outer side of the polishing table in the sidewall of the rinse unit (see Kennedy col. 7 lines 54-67).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Kennedy with the apparatus of Sun, as doing so would provide a movable delivery system which provides effective distribution of rinse agent without splashing (see Kennedy col. 2 lines 16-21).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kennedy as applied to claim 3 above, and further in view of Torikoshi (US PGPUB 2014/0213157).
Regarding claim 4, Sun in view of Kennedy teaches the apparatus according to claim 3, but does not teach that it further comprises a supporting arm configured to support the substrate holding unit, wherein the polishing-liquid removing unit is fixed to the supporting arm.
However, Torikoshi teaches a supporting arm (312) connected to a shaft (311) connected to a top ring (301A) such that top ring is supported and can be lifted and lowered (see Torikoshi paragraph [0055]). It would be obvious to a person having ordinary skill in the art to combine the teachings of Torikoshi with the apparatus of Sun in view of Kennedy, as doing so would allow for the transfer of wafers to and from the polishing apparatus without additional transport equipment (Torikoshi paragraph [0056]).

claim 5 Sun in view of Kennedy and Torikoshi teaches the apparatus according to claim 3, and that it further comprises a lifting and lowering shaft configured to lift and lower the substrate holding unit (shaft 311, see Torikoshi paragraph [0055]), but does not teach that the polishing-liquid removing unit is attached to the lifting and lowering shaft.
However, Sun further teaches the concept of a polishing liquid removing unit attached to a debris generating device (see Sun fig. 3). It would be obvious to a person having ordinary skill in the art to combine this teaching of Sun with the apparatus of Sun in view of Kennedy and further in view of Torikoshi to produce an apparatus wherein the polishing liquid removing unit is attached to the lifting and lowering shaft as doing so represents the application of a known technique (attachment of a cleaning device to the support arm of a debris-generating device) to a known device ready for improvement (the apparatus of Sun in view of Kennedy) to yield predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kennedy as applied to claim 1 above, and further in view of Butterfield et al (US PGPUB 2016/0016283), hereinafter Butterfield.
Regarding claim 7, Sun in view of Kennedy teaches the apparatus according to claim 1, but does not teach that it further comprises a pressing mechanism configured to press the rinse unit and/or the sucking unit against the polishing surface.
However Butterfield teaches the concept of a sucking unit with a mechanism configured to press it against the polishing surface (see Butterfield paragraphs [0038]-[0040] and figures 4a-4c). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Butterfield with the device of Sun in view of Kennedy, as doing so would allow for enhanced control over the positioning of the suction unit relative to the working surface of the polishing pad (see Butterfield paragraph [0038]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kennedy as applied to claim 1 above, and further in view of Satake et al (US 6012967), hereinafter Satake.
Regarding claim 8, Sun in view of Kennedy teaches the apparatus according to claim 1, but does not teach that it further comprises a temperature adjusting unit disposed on a downstream side of the polishing-liquid removing unit in a rotating direction of the polishing table.
However, Satake teaches the concept of including a temperature adjusting unit (in various embodiments it the temperature adjusting unit takes the form of lamps 20, laser units 30a and 30b, gas blow pipes 40, high-temperature solid members 50a or 50b, friction-generating solid   members 60a and 60b, high-temperature slurry supply pipes 70a and 70c, and low temperature slurry supply pipe 70b) in a polishing apparatus, wherein the temperature adjusting unit is placed on an upstream side of the substrate holder (see Satake figure 1 - figure 24), and because the polishing table rotates, any placement on the table would be downstream of the polishing liquid removing unit. It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Satake into the apparatus of Sun in view of Kennedy, as doing so would allow more precise control over the effects of temperature on the polishing process (see Satake, col. 3 lines 49-57).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kennedy as applied to claim 1 above, and further in view of Ceng (CN 106475896).
Regarding claim 9, Sun in view of Kennedy teaches the apparatus according to claim 1, and that it further comprises a supplying device for supplying the polishing liquid to the polishing surface (port 130, see Sun fig. 1), but does not teach that the supplying device supplies polishing liquid in a state in which the supplying device is pressed against the polishing pad.
.

Response to Arguments
Applicant’s arguments, see pages 5-9, filed July 2nd, 2021, with respect to the rejections of claims 1-10 under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Sun and Kennedy as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723